Case 19-03012-hdh Doc 71 Filed 07/01/20        Entered 07/01/20 10:46:48       Page 1 of 3



Kevin D. McCullough                            Chad P. Pugatch
State Bar No. 00788005                         RICE PUGATCH ROBINSON
Kathryn G. Reid                                STORFER & COHEN, PLLC
State Bar No. 24068126                         101 NE 3rd Avenue, Suite 1800
Shannon S. Thomas                              Fort Lauderdale, FL 33301
State Bar No. 24088442                         954-462-8000
325 N. St. Paul Street, Suite 4500             cpugatch@rprslaw.com
Dallas, Texas 75201                            Florida Bar No.: 220582
Telephone: (214) 953-0182
Facsimile: (214) 953-0185                      LEAD SPECIAL LITIGATION COUNSEL FOR
kdm@romclaw.com                                SHAWN K. BROWN, CHAPTER 7 TRUSTEE
kreid@romclaw.com
sthomas@romclaw.com

LOCAL SPECIAL LITIGATION COUNSEL FOR
SHAWN K. BROWN, CHAPTER 7 TRUSTEE

                         THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


In re                                         Case No. 17-30355

PFO GLOBAL, INC., et al.                      Chapter 7

         Debtors.                             (Joint Administration)

SHAWN K. BROWN, Chapter 7 Trustee, for
the estate of PFO Global, Inc., et al.

        Plaintiff,                            Adversary No. 19-03012-hdh

v.

CHARLES POSTERNACK; EDWARD
GREENE; E. DEAN BUTLER; JOSEPH B.
SCHIMMEL; MATTHEW G. CEVASCO;
RUDOLF SUTER; MAHESH SHETTY;
TIMOTHY KINNEAR; and BRIGITTE
ROUSSEAU,

        Defendants.



                                     CASE STATUS REPORT
 Case 19-03012-hdh Doc 71 Filed 07/01/20          Entered 07/01/20 10:46:48       Page 2 of 3




TO THE HONORABLE HARLIN D. HALE
UNITED STATES BANKRUPTCY JUDGE:

       Shawn K. Brown, Chapter 7 Trustee (the “Trustee”) for the estate of PFO Global, Inc., et.

al., Case No. 17-303555-hdh7 (the “Bankruptcy Case”) and Plaintiff in the above-styled adversary

proceeding (the “Adversary”), hereby submits this Case Status Report in response to the Clerk’s

Correspondence dated June 23, 2020 [Dkt. No. 70], and in support thereof respectfully states as

follows:

       Plaintiff is preparing a case management scheduling order for comment by Defendants and

further submission to the Court. Discovery shall be underway shortly.

       Dated: July 1, 2020.

                                    Respectfully Submitted,

                                    ROCHELLE MCCULLOUGH, LLP
                                    Local Special Litigation Counsel for
                                    Shawn K. Brown, Chapter 7 Trustee
                                    325 N. St. Paul Street, Suite 4500
                                    Dallas, Texas 75201
                                    Telephone (214) 953-0182
                                    Facsimile: (214) 953-0185

                                    /s/ Kathryn G. Reid
                                    Kevin D. McCullough
                                    State Bar No. 00788005
                                    Kathryn G. Reid
                                    State Bar No. 24068126
                                    Shannon S. Thomas
                                    State Bar No. 24088442
                                    kdm@romclaw.com
                                    kreid@romclaw.com
                                    sthomas@romclaw.com

                                    and




CASE STATUS REPORT                                                               PAGE 2
 Case 19-03012-hdh Doc 71 Filed 07/01/20         Entered 07/01/20 10:46:48      Page 3 of 3




                                    RICE PUGATCH ROBINSON STORFER & COHEN, PLLC
                                    Lead Special Counsel for
                                    Shawn K. Brown, Chapter 7 Trustee
                                    101 N.E. Third Avenue, Suite 1800
                                    Fort Lauderdale, Florida 33301
                                    Telephone: (954) 462-8000
                                    Facsimile: (954) 462-4300

                                    By: /s/ Chad P. Pugatch
                                            CHAD P. PUGATCH (pro hac vice)


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
was served electronically via ECF on all counsel of record on July 1, 2020.

                                    /s/ Kathryn G. Reid
                                    Kathryn G. Reid.




CASE STATUS REPORT                                                             PAGE 3
